Citation Nr: 1015625	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  07-07 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD) for purposes of accrued benefits. 

2. Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
October 1975.  He died in April 2005, and the appellant is 
his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In February 2009, the Board remanded this claim for 
additional development, and the claim has been returned to 
the Board for further review.

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for PTSD was 
pending at the time of the Veteran's death in April 2005.

2.  Resolving the benefit of the doubt in favor of the 
appellant, evidence in the file on the date of death 
demonstrates that the Veteran had PTSD that was medically 
attributed to a confirmed in-service stressor.




CONCLUSION OF LAW

The criteria for entitlement of the appellant to accrued 
benefits for PTSD have been met.  38 U.S.C.A. § 1110, 1131, 
5121 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.1000 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

It appears in this case that all obtainable evidence 
identified by the appellant relative to her claim has been 
obtained and associated with the claims folder, and that 
records on file are sufficient to resolve the matter in the 
appellant's favor.  Any defect regarding VCAA must be 
considered harmless given the favorable action taken herein 
below.

II.  Accrued Benefits

Applicable law and regulations provide that, upon the death 
of a veteran or beneficiary, periodic monetary benefits to 
which that individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of his/her death (accrued benefits) and due and 
unpaid shall, upon the death of such individual, be paid to 
the specified beneficiaries, the first of which is the 
veteran's spouse.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).  A claim for such benefits must be filed within 
one year of the veteran's death.  38 C.F.R. § 3.1000(a), (c) 
(2009).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
Federal Circuit concluded that, for a surviving spouse to be 
entitled to accrued benefits, 'the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.'  See also Zevalkink v. Brown, 102 F.3d 1236 (Fed 
Cir. 1996) (a consequence of the derivative nature of the 
surviving spouse's entitlement to a veteran's accrued 
benefits claim is that, without the veteran having a claim 
pending at time of death, the surviving spouse has no claim 
upon which to derive his or her own application).

The term 'pending claim' means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c) (2009).  The term 'finally adjudicated claim' 
means an application, formal or informal, which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is earlier.  38 C.F.R. 
§ 3.160(d) (2009); see also 38 C.F.R. §§ 20.1103, 20.1104 
(2009).

In March 2005, the St. Louis RO denied the Veteran's claim of 
entitlement to service connection for PTSD.  The Veteran died 
in April 2005, before the claim could become finally 
adjudicated.  In May 2005, the appellant submitted a claim 
for any accrued benefits.  The Board thus finds that the 
Veteran had an open claim for PTSD at the time of his death, 
and that the appellant filed a claim for accrued benefits 
within one year of the Veteran's death.  

In adjudicating the claim for accrued benefits, the Board may 
only consider evidence in the file at the time of the 
Veteran's death.  'Evidence in the file at date of death' 
includes evidence in VA's possession on or before the date of 
the veteran's death, even if such evidence was not physically 
located in the VA claims folder on or before the date of 
death, in support of a claim for VA benefits pending on the 
death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(d)(4).

The Court of Appeals for Veterans Claims has stated that 
certain documents may be deemed as constructively of record 
in an accrued benefits claim, even though physically absent 
from the record on the date of death.  Hayes v. Brown, 4 Vet. 
App. 353, 360-361 (1993).  In Hayes, the Court interpreted 
the interplay between 38 U.S.C.A. § 5121(a), 38 C.F.R. § 
3.1000(d)(4)(i), and several provisions of VA's Adjudication 
Manual, M21-1 (which has since been revised, in a manual 
rewrite, as M21-1MR) as providing, in summary, that post-
death evidence which may be considered in accrued benefits 
claims as being in the file includes the following: (1) 
government records and records generated by or in VA control 
and which could reasonably be expected to be a part of the 
record; (2) evidence accepted after death for the purpose of 
verifying or corroborating evidence in file (which is no 
longer set forth in section 3.1000 or M21-1MR); and (3) 
hospital or examination reports that may be deemed to be 
included in the term VA examination (within the meaning of 38 
C.F.R. § 3.327(b)(1), which is also no longer in effect).

Review of the current VA Manual M21-1MR discloses that Part 
VIII, Chapter 1, addresses eligibility for accrued benefits, 
and that Part VIII, Chapter 3, addresses securing sufficient 
evidence for accrued benefit claims.  In this regard, M21- 
1MR, Part VIII, Chapter 3.1.f., provides that there are 
certain government documents to be considered as being in the 
file at date of death even though actually put into the file 
after the date of death, and that the following evidence must 
be obtained and placed in the claims folder before an accrued 
benefits claim is decided, even if the reports were not 
reduced to writing or are not physically placed in the claims 
folder until after death: service department records; reports 
of VA hospitalization; reports of hospitalization, treatment, 
or examinations authorized by VA; and reports of autopsy made 
on the date of death.

Since the date of the Veteran's death, VA medical records 
that were not located in the claims file at the time of the 
Veteran's death have been associated with the claims folder.  
Because these records are of a type that are considered as 
being in the file at the date of death, the Board may 
consider these records in deciding the Veteran's claim.  
However, it follows from the applicable regulations in effect 
during the pendency of this appeal and the provisions of the 
M21-1MR that the appellant cannot furnish additional evidence 
that could be used to substantiate her claim.  Nor can VA 
develop additional evidence such as a medical opinion with 
respect to the claim of entitlement to accrued benefits.  The 
Board will thus consider the merits of the claim for service 
connection for PTSD based on the evidence of record at the 
time of the Veteran's death.  See 38 C.F.R. § 3.1000 (2009).

Establishing service connection for PTSD currently requires: 
(1) medical evidence diagnosing PTSD in accordance with 38 
C.F.R. § 4.125 (for VA purposes, all mental disorder 
diagnoses must conform to DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2009); see Cohen v. Brown, 10 Vet. App. 
128 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2009); see also, 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2009).  Otherwise, the 
law requires verification of a claimed stressor. 

The ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe, or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Mere 
service in a combat zone does not establish that a veteran 
engaged in combat with the enemy.  Id.  Furthermore, it has 
been established that the mere presence within a combat zone 
is not a sufficient stressor for a diagnosis of PTSD.  See, 
e.g., Zarycki v. Brown, 6 Vet. App. 91, 99 (1993) (holding 
that a veteran seeking service connection for PTSD may not 
rely on mere service in a combat zone to support a diagnosis 
of PTSD, but requiring a specific incident during service).  
Service department evidence that a veteran engaged in combat 
or that a veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
VAOPGCPREC 12-99 (Oct. 18, 1999). 

Where a determination is made that the veteran did not 
'engage in combat with the enemy,' or the claimed stressor is 
unrelated to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must include service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396.

In the case at hand, there is no dispute as to whether the 
Veteran had a valid PTSD diagnosis that was made in 
accordance with the applicable DSM-IV criteria at the time of 
his death.  The highly-probative July 2004 VA examination 
report diagnoses PTSD and links this disability to the 
Veteran's experiences  in Vietnam while in-service.  
Therefore, in order to establish that the Veteran was 
entitled to service connection for PTSD at the time of his 
death, and to thereby establish the appellant's entitlement 
to accrued benefits, the evidence of record at the time of 
the Veteran's death must reflect the Veteran's participation 
of combat in service or the presence of a verified in-service 
stressor.

According to an August 2004 statement, the Veteran's claimed 
stressors involve his service in Vietnam.  One such incident 
occurred in approximately December 1968 when the Bien Hoa 
compound was attacked by rockets and mortars and overrun with 
Vietnamese during the Tet Offensive.  At his July 2004 VA 
examination, the Veteran recalled that a number of his 
friends were killed in this attack, and that he had to go out 
and pick up the bodies in the field and on the wire 
surrounding their compound.  

Review of the Veteran's service personnel records reveals 
that he served in Vietnam from December 1967 to December 1968 
and from April 1970 to December 1971.  His military 
occupational specialties (MOS) at these times were power 
generator equipment operator mechanic and radio relay and 
carrier operator.  The Veteran received various decorations, 
including the Army Commendation Medal and the Bronze Star 
Medal; however, the Board notes that without a 'V' device, 
combat participation is not presumed based solely on receipt 
of the Army Commendation Medal or Bronze Star Medal.  See 
M21-MR, IV.ii.1.D.13.d.

The Board further notes that a personnel inquiry form lists 
the Veteran's "last combat tour" as having occurred in 
Vietnam and completed in December 1971.  This does not 
necessarily indicate that the Veteran himself participated in 
combat and may merely reflect that the Veteran served in a 
combat zone.  As noted above, service in a combat zone is 
not, by itself, a stressor for purposes of establishing 
service connection for PTSD.

The Veteran's service treatment records contain records that 
are highly pertinent to establishing whether the Veteran 
participated in combat during service.  The first of these is 
a July 1972 service treatment record that diagnoses the 
Veteran with chronic anxiety and notes that the Veteran has 
had trouble with nervousness off and on for the last six 
years.  The Veteran reported that these symptoms have been 
worse in the past year since his service in Vietnam.  

Second, the Board notes that a May 1975 service treatment 
record reflects that the Veteran "sustained some fragment 
wounds in Vietnam without sequela."  While the remaining 
service treatment records do not clarify how the Veteran 
received these wounds, the use of the term "fragment 
wounds" implies "shell fragment wounds," which would 
suggest combat.  

Finally, the Veteran reported no history of or current 
"nervous trouble of any sort" on his January 1966 entrance 
medical history report, while he affirmatively reported 
having past or current "nervous trouble of any sort" on his 
Chapter 10 medical history report from September 1975.  

The Board finds that, when read together, these documents are 
sufficient to reasonably verify that the Veteran engaged in 
combat during service.  The Board also finds that the 
stressors as described by the Veteran are consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service.  See 38 C.F.R. § 3.304(f)(1) (2009); see also, 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2009).  Thus, resolving 
benefit of the doubt in favor of the appellant, the Board 
finds that the Veteran's lay testimony regarding his in-
service stressors may establish the occurrence of these 
stressors.  As suggested above, the Board also finds that the 
July 2004 VA examination report competently and probatively 
links the Veteran's combat-related military stressors to his 
subsequent PTSD.

In short, the Board finds that, resolving benefit of the 
doubt in favor of the appellant, entitlement to accrued 
benefits based on service connection for PTSD is warranted.  


ORDER

Entitlement to service connection for PTSD for purposes of 
accrued benefits is granted. 


REMAND

The appellant has also claimed entitlement to service 
connection for the cause of the Veteran's death.  

To establish service connection for the cause of death, the 
evidence must show that a disability that was incurred in or 
aggravated by service, or which was proximately due to or the 
result of a service-connected condition, was either a 
principal or contributory cause of death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a).  For a service-connected 
disability to be the principal cause of death, it must 
singularly or jointly with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related thereto.  38 C.F.R. § 3.312(b).  For a service- 
connected disability to be a contributory cause of death, it 
must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  Service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  Where the service-connected condition affects vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.  38 C.F.R. § 3.312(c)(2)(3).

According to a March 2009 statement, the appellant in the 
case at hand essentially contends, in pertinent part, that 
the Veteran's death was a result of his PTSD.  An August 2007 
letter from a private physician found it clear that, based on 
the available information from VA records, the Veteran 
suffered from severe to extreme PTSD.  He opined that "While 
the primary cause of death is noted as cardiopulmonary 
failure, contributing factors from PTSD, such as stress and 
anxiety, were more likely than not, very prominent factors in 
causing the cardiopulmonary failure."  

On the other hand, an October 2005 entry in the Veteran's VA 
medical records reflects that a VA physician stated that 
"PTSD is not known to weaken the heart."  The physician 
reviewed the Veteran's medications and could not find any 
that would have an effect on the heart.  

The Board notes that no VA medical opinion has been sought by 
the RO with respect to whether the Veteran's PTSD was a 
principal or contributory cause of his death.  Given that 
service connection for PTSD for purposes of accrued benefits 
has been established herein, and given that the private 
physician's August 2007 is supportive of the appellant's 
claim, the Board finds that a remand for a medical opinion is 
warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  



Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to a physician 
with the requisite expertise to determine 
whether the Veteran's service-connected 
PTSD either caused or contributed 
substantially or materially to the 
Veteran's death.  The claims folder and a 
copy of this remand should be forwarded to 
the physician for review, and the 
physician's report should reflect that 
such review was undertaken.  The physician 
should provide an opinion as to whether it 
is more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
PTSD contributed substantially or 
materially to the Veteran's death, 
combined to cause death, aided or lent 
assistance to the production of his death, 
or had a material influence in 
accelerating death due to cardiopulmonary 
failure.  

The reviewing physician should 
specifically comment on whether there is 
any evidence of debilitating effects and 
general impairment of health due to PTSD 
that would render the Veteran materially 
less capable of resisting the effects of 
cardiopulmonary failure.  A detailed 
rationale, including pertinent findings 
from the record, should be provided for 
all opinions.  If any of the above issues 
cannot be determined on a medical 
scientific basis and without invoking 
processes related to guesses or based upon 
mere conjecture, the reviewing physician 
should clearly and specifically so specify 
in the medical opinion, with an 
explanation as to why this is so.

2.  After the development requested above 
has been completed, again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


